DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 5-6 are pendingClaims 10-11 were previously withdrawn from consideration
Claims 2-4 and 7-9 were previously canceled
Claim 1 is currently amended
Claims 1 and 5-6 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 13 states “of either the recycling of water in the system” and instead should state “of either the purification and recycling of water in the system” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "comprises a combined water heater and water treatment unit and a drain…in the combined water heater and water treatment unit;” on lines 3-6.  It is unclear and confusing whether the drain is a part of the combined water heater and water treatment unit, or is separate.  Claims 5-6 are also rejected since these claims depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Erik Sparre (WO 2015/094109 A1) (hereinafter “Erik”) in view of Helmore et al. (U.S. 2006/0192137 A1) (hereinafter “Helmore”) and further in view of Hegmegi (U.S. 2006/0124861 A1).

Regarding Claim 1:
	Erik teaches a sensor system for a system allowing for purification and recycling of water or separation of water (see Erik FIG. 1) (see Erik page 1 lines 2-3 – “The present invention relates to a method for regulation of a hybrid device allowing purification and either recycling or separation of water.”), wherein said system allowing for purification and recycling of water or separation of water comprises a water treatment unit and a drain (Examiner’s note:  these structural limitations are part of the preamble) (see Erik FIG. 1, ‘filters’) (see Erik page 3 line 27 – “…arranged in the floor drain.”) (see Erik page 6 lines 22-23 – “…the filter(s)…”), wherein said sensor system comprises:
	a first sensor type (see Erik page 6 lines 17-19 – “…one or more sensors, such as one electrical conductivity (EC) sensor, may be arranged after the filter.  Such an EC sensor may measure the water quality parameter…”);
	a second sensor type configured for indicating water quality (conductivity sensor), wherein the second sensor type is configured to be positioned in the drain (see Erik page 3 lines 26-27 – “…between a sensor arranged on the inflow of water and a sensor in a water collecting unit arranged in the floor drain.”) (see Erik page 6 lines 17-19 – “…one or more sensors, such as one electrical conductivity (EC) sensor, may be arranged after the filter.  Such an EC sensor may measure the water quality parameter…”); and
	a level sensor configured to be positioned in the drain (water collecting unit) (see Erik page 6 lines 2-7 – “…a water collecting unit…and then collected in a so called collecting unit…also shown a sensor located directly below the shower, which in this case is the sensor located in the water collecting unit.”) (see Erik page 8 lines 16-18 – “The water is fed into a reservoir tank.  Already on the inflow lines or in the tank there may be a sensor positioned.  This sensor may be the sensor for deciding the limit value…”) (see Erik page 8 lines 21-27 – “The purified water is used in the shower and flows into a collecting unit in the floor drain…there is provided one or more sensors…the instantaneous value is measured…”) (see Erik page 9 lines 16-19 – “…comprise a micro processor to which the EC sensor(s) are connected.  Furthermore, it should also be said that the conductivity may also be used to measure other parameters besides water quality, such as level and flow.”),
	wherein the first sensor type, the second sensor type, and the level sensor are configured to give input to a control system of the system allowing for purification and recycling of water or separation of water with respect to a selection decision of either the purification and recycling of water in the system or the separation of water from the system (see Erik page 1 lines 2-3 – “The present invention relates to a method for regulation of a hybrid device allowing purification and either recycling or separation of water.”) (see Erik page 1 lines 9-10) (see Erik page 1 lines 24-25) (see Erik page 2 lines 27-32) (see Erik page 8 lines 29-30 – “…then the water is recirculated to the reservoir tank, otherwise the water is separated off…”) (see Erik page 9 lines 16-19 – “…comprise a micro processor to which the EC sensor(s) are connected.  Furthermore, it should also be said that the conductivity may also be used to measure other parameters besides water quality, such as level and flow.”).
	Erik teaches a shower system (see Erik page 1 lines 9-10) (see Erik page 5 line 2).  Although it is inherent for a shower system to be in fluid communication with a water heater to further provide hot water via a hot water supply line (see MPEP 2112 Inherency), one may interpret that Erik does not explicitly teach a water heater, as recited in amended, independent claim 1.  Also, Erik does not explicitly teach a first sensor type being a UV sensor configured for indicating a function of a UV light, as recited in amended, independent claim 1.
	Helmore teaches a water treatment system including a UV lamp and a photosensor (see Helmore FIG. 5, a photosensor 70) (see Helmore paragraphs 52 and 56).
	Hegmegi further teaches a water treatment system including a water heater (see Hegmegi FIG. 1, a water heater 17) (see Hegmegi paragraph 21).
	Erik and Helmore are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute one of the numerous sensors of Erik with the UV sensor of Helmore to efficiently and effectively measure a function of a UV light in the water to further provide a safe and purified water outlet stream (see Helmore paragraphs 52 and 56).
	Erik, Helmore, and Hegmegi are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sensor system of Erik, as modified by Helmore, to include a water heater of Hegmegi, in order to provide hot water via a hot water supply line to the shower system of Erik (see Hegmegi FIG. 1, a water heater 17) (see Hegmegi paragraph 21).

Regarding Claim 5:
The combination of Erik, Helmore and Hegmegi teaches the sensor system according to claim 1, wherein Erik further teaches the second sensor type is a conductivity sensor (see Erik page 3 lines 26-27 – “…between a sensor arranged on the inflow of water and a sensor in a water collecting unit arranged in the floor drain.”) (see Erik page 6 lines 17-19 – “…one or more sensors, such as one electrical conductivity (EC) sensor, may be arranged after the filter.  Such an EC sensor may measure the water quality parameter…”).

Regarding Claim 6:
The combination of Erik, Helmore and Hegmegi teaches the sensor system according to claim 1, wherein Erik further teaches a single sensor is comprised of the first sensor type and the second sensor type (see Erik page 2 lines 4-8 – “…where the measurement of a water quality parameter for obtaining an instantaneous value and the measurement for deciding the limit value is performed in the same position in the system, i.e. in one and the same sensor, and a case where these two measurements are performed in different positions and hence sensors.”).


Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered, but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objection regarding claim 1 has been considered and is now withdrawn as a result of the current claim amendments.  However, a new claim objection is now made (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(b) claim rejection regarding claims 1 and 5-6 has been considered and is now withdrawn as a result of the current claim amendments.  However, a new 112(b) claim rejection is now made (see above).
Applicant argues on pages 5-6 of the Remarks section filed on 03/21/2022 “Firstly, Erik relates to a regulation method…Erik’s disclosure and the technical problems it seeks to solve differ from those of the claimed invention.  Claim 1 is directed to a sensor system providing a basis to optimize the selection decision of either the recycling of water in the system or the separation of water from the system…which points away from optimizing the selection decision…”
Examiner respectfully disagrees.
Erik is analogous art to the claimed invention and in fact specifically teaches whether to recycle or separate water (see Erik page 1 lines 2-3 – “The present invention relates to a method for regulation of a hybrid device allowing purification and either recycling or separation of water.”) (see Erik page 1 lines 9-10) (see Erik page 1 lines 24-25) (see Erik page 2 lines 27-32) (see Erik page 8 lines 29-30 – “…then the water is recirculated to the reservoir tank, otherwise the water is separated off…”) (see Erik page 9 lines 16-19 – “…comprise a micro processor to which the EC sensor(s) are connected.  Furthermore, it should also be said that the conductivity may also be used to measure other parameters besides water quality, such as level and flow.”).
Regarding the amended claim limitations, Erik teaches a shower system (see Erik page 1 lines 9-10) (see Erik page 5 line 2).  Although it is inherent for a shower system to be in fluid communication with a water heater to further provide hot water via a hot water supply line (see MPEP 2112 Inherency), one may interpret that Erik does not explicitly teach a water heater, as recited in amended, independent claim 1.  Also, Erik does not explicitly teach a first sensor type being a UV sensor configured for indicating a function of a UV light, as recited in amended, independent claim 1.
	Helmore teaches a water treatment system including a UV lamp and a photosensor (see Helmore FIG. 5, a photosensor 70) (see Helmore paragraphs 52 and 56).
	Hegmegi further teaches a water treatment system including a water heater (see Hegmegi FIG. 1, a water heater 17) (see Hegmegi paragraph 21).
	Erik and Helmore are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute one of the numerous sensors of Erik with the UV sensor of Helmore to efficiently and effectively measure a function of a UV light in the water to further provide a safe and purified water outlet stream (see Helmore paragraphs 52 and 56).
	Erik, Helmore, and Hegmegi are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sensor system of Erik, as modified by Helmore, to include a water heater of Hegmegi, in order to provide hot water via a hot water supply line to the shower system of Erik (see Hegmegi FIG. 1, a water heater 17) (see Hegmegi paragraph 21).











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773